Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over Claim 1 has been withdrawn. 
The prior art rejection has been maintained. See response to arguments. 
Claims 1-20 are currently pending in this Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  in Line 9, applicant recites “…than auxiliary compartment opening…”, it appears applicant intends to recite “than the auxiliary compartment opening…”.  Also, line 11 recites “such that first lateral wall extends…”, it appears applicant intends to recite “such that the first lateral wall extends…”Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “larger in size than auxiliary compartment opening” in line 9 is indefinite because it is not clear if “auxiliary compartment opening” is the same or different auxiliary compartment opening recited in line 4. This rejection can be overcome by amending the limitation to recite “the auxiliary compartment opening” to clearly refer to the recited “an auxiliary compartment” of line 4. 
Claims 2-16 are rejected for their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franger (FR 3008682-see ESPACENET translation) in view of Borst (US 5,038,936). 
Regarding Claim 1, Franger discloses a container comprising: a primary compartment including a principle wall (bottom side wall, Fig. 1), a first lateral wall (left side wall, Fig. 1), and a primary compartment opening (top side, Fig. 1) opposite the principle wall; an auxiliary compartment including a first wall and a second wall extending away from each other (housing 4), and an auxiliary compartment opening extending between the first wall and the second wall; and a hinge rotatably coupling the primary compartment to the auxiliary compartment such that the auxiliary compartment is rotatable between an open position (Fig. 1 and 2) and a closed position (Fig. 3), and wherein the lateral wall extends beyond all perimeter sides of the auxiliary compartment opening and is maintained outside of the auxiliary compartment (see Fig. 1 and 3). 
Franger is silent to wherein the first lateral wall is larger in size than then auxiliary compartment opening, and when the auxiliary compartment is in the closed position, the auxiliary compartment opening faces and is covered by the first lateral wall such that first lateral wall extends outwardly beyond all perimeter sides of the auxiliary compartment opening and is maintained outside of the auxiliary compartment. In this case, Franger’s auxiliary compartment faces the opposite direction and is used to store food and utensil while allowing the package to stand in an upright position (“presentation position, paragraph 3 and Fig. 3).  Borst is relied on to teach similar tray packages comprising a hinge auxiliary compartment that comprises a first wall and a second wall extending away from each other (see cover 30, Fig. 6). In fact, cover 30 is seen to be analogous in structure to Franger’s housing 3 and merely differ in that the opening is facing the opposite direction (compare Fig. 1 of Franger to Fig. 6 of Borst). Therefore, since the container of Borst is also configured to rest on the analogous auxiliary compartment (i.e. cover 30) to be put in an upright position (see Fig. 5), it would have been obvious one of ordinary skill in the art to have the opening of the auxiliary compartment face the lateral wall as a matter of design choice and/or rearrangement of parts. Since the prior art recognizes both orientations to provide a standing package, the claimed invention is not seen to provide a patentable distinction or unexpected result over the prior art. 
Regarding Claim 2, Franger is silent to a locking tab extending away from the auxiliary compartment opposite the primary compartment, wherein the locking tab includes one of a locking indentation and a locking protrusion, the principle wall includes an other one of the locking indentation and the locking protrusion, and the locking indentation selectively receives the locking protrusion to frictionally maintain the auxiliary compartment in the closed position. Borst is relied on to teach this structure of a locking tab which includes a locking protrusion (projecting wedge 54) that is received into a locking indentation (wedge-shaped depression 56) such that the closed position is frictionally maintained (snap-fit) Col. 3, Ln. 53-60). Therefore, since both Franger and Borst are directed to hinged compartment that is closed when the hinged compartment is against the principle wall, it would have been obvious to one of ordinary skill in the art to provide a locking protrusion and a locking indentation to maintained a closed position of the hinged compartment. 
Regarding Claim 3, Franger further teaches wherein the container is configured to be stood on a shelf in a display orientation such that the primary compartment is supported on top of the auxiliary compartment (Fig. 3 and paragraph 11). 
Regarding Claim 4, Franger further teaches wherein when the container is in the display orientation, the container is configured such that only the hinge and the auxiliary compartment contact the shelf and the remainder of the container extends upwardly from the hinge and the auxiliary compartment (Fig. 3, and paragraph 11).
Regarding Claim 5, the combination is silent to the particular angle of the lateral wall relative to the principle wall; however, since both Franger and Borst are directed to standing packages, the particular angle would have been a matter of design choice. Also, since Franger recognizes the ability to adjust the inclination of the presentation position (paragraph 17), it would have been obvious to one of ordinary skill in the art to adjust the angle of the lateral wall to achieve the desired presentation position of the package when standing upright. 
Regarding Claim 6, Franger further teaches wherein the first wall and the second wall border one another opposite the auxiliary compartment opening (see housing 3), the auxiliary compartment opening is defined in a plane extending from and including an edge of each of the first wall and the second wall opposite a border between of the first wall and the second wall (housing 3). Borst similarly teaches an auxiliary compartment having the claimed structures above (cover 30, see Fig. 6) and in view of Borst the combination teaches wherein the plane is angled relative to the second wall at an angle that is supplementary to the angle at which the first lateral wall of the primary container is angled at relative to the principle wall (see Fig. 7 and 8 where the principle wall is analogous to inclined top face 218).  
Regarding Claim 7, Borst further teaches wherein the first wall and the second wall of the auxiliary compartment extend substantially perpendicularly relative to each other (see near 34 of Fig. 6).
Regarding Claim 8, Borst further teaches wherein the first lateral wall of the primary compartment is angled relative to the principle wall at a first angle, the auxiliary compartment opening is defined in a plane, and the plane is angled relative to the second wall at a second angle that is supplementary to the first angle (see Fig. 7 and 8 where top inclined face 218 is supplementary to the opening of 232).
Regarding Claim 9, Franger further teaches a lid (closure mean 6) selectively couplable to the primary compartment about the primary compartment opening.
Regarding Claim 10, as discussed in Claim 1, the combination of Franger and Borst suggest: 
A container comprising: a primary compartment including a principle wall, a first lateral wall, and a primary compartment opening opposite the principle wall; 
an auxiliary compartment including a first wall and a second wall extending away from each other, and an auxiliary compartment opening extending between the first wall and the second wall; 
a hinge rotatably coupling the primary compartment to the auxiliary compartment such that the auxiliary compartment is rotatable between an open position and a closed position (see rejection of Claim 1); and 
a lid selectively couplable to the primary compartment about the primary compartment opening (closure mean 6 of Franger); wherein: when the auxiliary compartment is in the closed position, the auxiliary compartment opening faces and is substantially covered by the first lateral wall (modified by Borst, Fig. 7). 
Franger further teaches when the lid is removed from the primary compartment opening, 
the lid is coupled to and extends away from the primary compartment opposite the auxiliary compartment (see Fig. 4) and is formed of a single piece of material (Fig. 4). Franger does not specifically recite that the container is formed of substantially transparent material; however, Borst also teaches a single material made of transparent material (clear plastic thermoformed bubble, Col. 1, Ln. 16-19). Since both Franger and Borst are directed to sealed receptacles, it would have been obvious to one of ordinary skill in the art to similarly provide clear material based on design choice. 
Regarding Claim 11, Franger further teaches wherein the container is configured to be stood on a shelf in a display orientation such that the primary compartment is supported on top of the auxiliary compartment (paragraph 11), and the lid is positioned along a plane less than about 25 degrees from vertical (see Fig. 3); that is, Franger appears to be substantially upright and the lid is construed to be in a plane close to vertical. It is further noted that Franger allows adjustment of the inclination of the upright position and therefore would have been obvious to adjust the angle of the lid for the purpose of achieving the desired display position (paragraph 17). 
Regarding Claim 12, Franger further comprises: an adhesive label applied to each of the lid, the auxiliary compartment and the principle wall of the primary compartment (see Fig. 6).
Regarding Claim 13, Franger further teaches wherein when the container is in the display orientation, both the primary compartment and the auxiliary compartment are positioned behind the lid of the container such that the primary compartment and the auxiliary compartment are positioned substantially entirely behind the lid when the container is viewed from a position in front of the lid of the container (see Fig. 3 and 6).
Regarding Claim 14, Franger further teaches wherein the container is formed of a single piece of material (Fig. 4) but does not specifically recite that the container is formed of substantially transparent material; however, Borst also teaches a single material made of transparent material (clear plastic thermoformed bubble, Col. 1, Ln. 16-19). Since both Franger and Borst are directed to sealed receptacles, it would have been obvious to one of ordinary skill in the art to similarly provide clear material based on design choice. 
Regarding Claim 15, Franger further teaches the container of claim 1, in combination with a consumable product (food, paragraph 10) stored in the primary compartment and accessory items (utensil, paragraph 13) stored in the auxiliary compartment. 
Regarding Claim 16, Franger further teaches the container of Claim 1, in combination with a consumable product (food, paragraph 10) stored in the primary compartment and silverware (utensil, paragraph 13) stored in the auxiliary compartment. 
Regarding Claim 17, the claim is rejected for reasons discussed in Claims 1, 6, 8,  and 15. 
Regarding Claim 18, Franger further teaches a lid selectively couplable to the primary compartment about the primary compartment opening, the lid being formed as part of the single piece of material rotatably coupled to the primary compartment opposite the auxiliary compartment (see Fig. 4 and lid 6 of Fig. 5). Franger does not specifically recite that the container is formed of substantially transparent material; however, Borst also teaches a single material made of transparent material (clear plastic thermoformed bubble, Col. 1, Ln. 16-19). Since both Franger and Borst are directed to sealed receptacles, it would have been obvious to one of ordinary skill in the art to similarly provide clear material based on design choice. 
Regarding Claim 19, Franger is silent to a locking tab extends away from the auxiliary compartment opposite the primary compartment, the locking tab includes one of a locking indentation and a locking protrusion, the principle wall includes an other one of the locking indentation and the locking protrusion, and the locking indentation selectively receives the locking protrusion to frictionally maintain the auxiliary compartment in the closed position. Borst is relied on to teach this structure of a locking tab which includes a locking protrusion (projecting wedge 54) that is received into a locking indentation (wedge-shaped depression 56) such that the closed position is frictionally maintained (snap-fit) Col. 3, Ln. 53-60). Therefore, since both Franger and Borst are directed to hinged compartment that is closed when the hinged compartment is against the principle wall, it would have been obvious to one of ordinary skill in the art to provide a locking protrusion and a locking indentation to maintained a closed position of the hinged compartment. 
Regarding Claim 20, as discussed in the rejection of Claim 1, the combination of Franger and Borst discloses a method of providing a container including:
a primary compartment including a principle wall, a first lateral wall, and a primary compartment opening opposite the principle wall; 
an auxiliary compartment including a first wall and a second wall extending away from each other, and an auxiliary compartment opening extending between the first wall and the second wall; 
a hinge rotatably coupling the primary compartment to the auxiliary compartment such that the auxiliary compartment is rotatable between an open position and a closed position, wherein the first lateral wall is larger than the auxiliary compartment opening such that rotation of the auxiliary compartment toward the principle wall is stopped via the first lateral wall such that, in the closed position, the auxiliary compartment is maintained adjacent the first lateral wall, the lateral wall is maintained outside of the auxiliary compartment (package of Franger, see rejection of Claim 1), and the first lateral wall covers the auxiliary compartment opening (modified by Borst). 
Franger further teaches the step of placing a consumable item in the primary compartment (food, paragraph 10); placing at least one accessory item in the auxiliary compartment (utensil, paragraph 13). Borst further teaches securing the auxiliary compartment in the closed position such that the auxiliary compartment opening faces and is substantially covered by the first lateral wall (see Fig. 8). Both Franger and Borst teaches standing the container on a support shelf independent of any additional support such that the primary compartment sits on top of the auxiliary compartment (see Fig. 3 and 6, and paragraph 11 of Franger, and Fig. 5 of Borst).

Response to Arguments
 Applicant’s arguments in the response filed 19 Aug 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that the Borst does not teach a lateral wall that is larger than the auxiliary compartment opening because the lateral wall of Borst is entirely maintained within the cover of Borst. However, the argument is found not persuasive because Borst is relied on to reverse the orientation of the cover such that the opening of the auxiliary compartment of Franger faces the first lateral wall. Therefore, the modification in view of Borst would have provided an opening facing towards the first lateral wall that is smaller than the first lateral wall because the lateral wall of Franger is clearly larger in size to the wall of the auxiliary compartment that abuts it (see annotated Fig. 9 below). Providing an opening that is smaller than the lateral wall would have been an obvious matter of design choice to achieve a package having the desired shape (i.e. sizing the opening such that it fits within the lateral wall as opposed to extending beyond the lateral wall which interferes with the adjacent compartments 3). 

    PNG
    media_image1.png
    375
    565
    media_image1.png
    Greyscale

Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A). In this case, since the package of Franger and Borst are also designed to stand in an upright position, the relative dimensions of the lateral wall to the opening is not seen to make a patentable distinction. 
Applicant also argues that Borst does not teach an auxiliary compartment opening that faces the lateral wall because the opening extends beyond the lateral wall of Borst; however, the argument is found not persuasive for similar reasons discussed above. Borst is relied on to reverse the orientation of the cover such that the opening of the auxiliary compartment of Franger faces the first lateral wall. Therefore, the modification in view of Borst would have provided an auxiliary compartment opening facing towards the first lateral wall. 
Applicant argues that the combination fails to teach a locking tab extending away from the auxiliary compartment. However, the argument is found not persuasive because the locking tab of Borst is construed to be “extending away from the auxiliary compartment opposite the primary compartment” because the locking tab is located on the edge of the auxiliary compartment opposite to the primary compartment (see Annotated Figure 2 below). 

    PNG
    media_image2.png
    460
    926
    media_image2.png
    Greyscale

In view of the responses above, the rejection over Claims 2-9 have been maintained. 
As to claim 10, applicant argues that the Borst reference do not teach an auxiliary compartment being “substantially covered by the first lateral wall” due to the egress opening 228. However, the argument is found not persuasive because as discussed above, Borst is relied on to reverse the orientation of the cover such that the opening of the auxiliary compartment of Franger faces the first lateral wall. Therefore, the modification in view of Borst would have provided an auxiliary compartment opening facing towards the first lateral wall of Franger and is substantially covered by the lateral wall. For these reasons, the rejection over Claims 11-16 are also maintained. 
As to Claim 17, applicant argues that Borst do not teach the feature of an auxiliary compartment opening being substantially covered by the first lateral wall such that the first lateral wall is maintained outside of the auxiliary compartment. However, the argument is found not persuasive because as discussed above, Borst is relied on to reverse the orientation of the cover such that the opening of the auxiliary compartment of Franger faces the first lateral wall. Therefore, the modification in view of Borst would have provided an auxiliary compartment opening facing towards the first lateral wall of Franger and is substantially covered by the lateral wall such that the lateral wall is maintained outside of the auxiliary compartment. For these reasons, the rejection over Claims 18-19 are also maintained.
The rejection over Claim 20 is also maintained in view of the responses above with respect to Claim 1 and 17. 

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792